                                                                   Case 9:08-bk-11457-DS            Doc 4404 Filed 06/25/20 Entered 06/25/20 12:56:45            Desc
                                                                                                      Main Document    Page 1 of 4


                                                                   1                                 UNITED STATES BANKRUPTCY COURT
                                                                                                      CENTRAL DISTRICT OF CALIFORNIA
                                                                   2                                        NORTHERN DIVISION

                                                                   3   In re:                                           Case No.: 9:08-bk-11457-DS
                                                                                                                        Chapter 11
                                                                   4   ESTATE FINANCIAL, INC.,
                                                                                                                         NOTICE OF LIQUIDATING TRUSTEE’S
                                                                   5                                                     MOTION: (1) TO APPROVE FINAL
                                                                                                     Debtor.             REPORT; (2) FOR FINAL DECREE; (3) TO
                                                                   6
                                                                                                                         AUTHORIZE FINAL WIND-UP; AND (4)
                                                                   7                                                     FOR RELATED RELIEF
                                                                                                                        [Local Bankruptcy Rule (“LBR”) 3022-1, 9013-1 (d)
                                                                   8                                                    & (o)]

                                                                   9                                                    [No hearing required]

                                                                  10   TO THE COURT, CREDITORS, CREDITORS’ COMMITTEE, AND U.S. TRUSTEE:
                                                                               PLEASE TAKE NOTICE that:
                                                                  11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              1. Thomas P. Jeremiassen, as “Trustee” of the trust formed under the “Plan” herein (Docket
                                                                  12   #3639), is filing, simultaneously with service hereof, the Liquidating Trustee’s Motion: (1) To
                                                                       Approve Final Report; (2) For Final Decree; (2) To Authorize Final Wind-Up; and (3) For Related
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Relief (the “Motion”). The Motion is based on its terms, this notice, its Memorandum of Points and
                                           ATTORNEYS AT LAW




                                                                       Authorities and Declaration, the Plan, the Liquidating Trust, and the Case’s files and records.
                                                                  14          2. Pursuant to 11 U.S.C. §§ 105 & 350, Fed. R. Bankr. P. 3022, & LBR 3022-1 and 9013-1
                                                                       (d) & (o), and the Plan, the Trustee moves for an order approving the Final Report, granting a final
                                                                  15   decree, closing the Case, discharging the Trustee and exonerating any remaining bond, dissolving
                                                                       the Plan Advisory Committee and debtor EFI, and authorizing a final wind-up, disposal of books and
                                                                  16   records, and termination of the Liquidating Trust. Supporting grounds include: all payments
                                                                       required under the Plan have been made, including approximately $10.5 million to holders of general
                                                                  17   unsecured claims (that is in addition to the over $39 million distributed to holders or alleged holders
                                                                       of tenant-in-common interests in the debtor’s loans and certain settlement amounts paid to the Estate
                                                                  18   Financial Mortgage Fund’s Trustee); the U.S. Trustee quarterly fees have been paid through March
                                                                       31, 2020; no fees or costs are owing to the Court; and no assets remain for administration.
                                                                  19
                                                                              3. LBR 9013-1(o)(1) requires that any response and request for hearing must be filed with
                                                                  20   the court and served on the Trustee and United States Trustee (ND), 915 Wilshire Blvd, Ste. 1850,
                                                                       Los Angeles, CA 90017, within 14 days after the date of service of the notice. If the response period
                                                                  21   expires without the filing of a response and request for hearing, the Motion may be approved without
                                                                       further notice or hearing.
                                                                  22   Dated: June 25, 2020                              PACHULSKI STANG ZIEHL & JONES LLP
                                                                                                                         10100 Santa Monica Boulevard, 11th Floor
                                                                  23                                                     Los Angeles, CA 90067-4003
                                                                                                                         Tel: (310) 277-6910 / Fax: (310) 201-0760
                                                                  24

                                                                  25                                                    By /s/ Robert B. Orgel
                                                                  26                                                       Robert B. Orgel
                                                                                                                        Attorneys for Thomas P. Jeremiassen, Trustee
                                                                  27

                                                                  28


                                                                       DOCS_LA:326820.5 46346/001
        Case 9:08-bk-11457-DS                  Doc 4404 Filed 06/25/20 Entered 06/25/20 12:56:45                                       Desc
                                                 Main Document    Page 2 of 4
                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
Pachulski Stang Ziehl & Jones LLP, 10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled (specify): NOTICE OF LIQUIDATING TRUSTEE’S MOTION:
(1) TO APPROVE FINAL REPORT; (2) FOR FINAL DECREE; (3) TO AUTHORIZE FINAL WIND-UP; AND (4) FOR
RELATED RELIEF will be served or was served (a) on the judge in chambers in the form and manner required by LBR
5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
June 25, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic MailE Notice List to receive NEF transmission at the email addresses stated
below:

                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On                       , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)             , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.




                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 25, 2020                 Myra Kulick                                                    /s/ Myra Kulick
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:273999.1 46346/001
      Case 9:08-bk-11457-DS Doc 4404 Filed 06/25/20 Entered 06/25/20 12:56:45                                                          Desc
                                 Main Document
Mailing Information for Case 9:08-bk-11457-PC  Page 3 of 4
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
   Mark Bradshaw mbradshaw@shbllp.com,                                             Erica T Loftis Pacheco
    sswartzell@shbllp.com;rhodges@shbllp.com                                         eloftis@scheerlawgroup.com,
   Martin J Brill mjb@lnbrb.com                                                     Erica.loftispacheco@gmail.com
   James L Brunello kateover66@yahoo.com                                           Samuel R Maizel samuel.maizel@dentons.com,
   Christopher Celentino                                                            alicia.aguilar@dentons.com;docket.general.lit.LOS@d
    chris.celentino@dinsmore.com,                                                    entons.com;tania.moyron@dentons.com;kathryn.how
    caron.burke@dinsmore.com;SDCMLFiles@DINSMOR                                      ard@dentons.com;joan.mack@dentons.com;derry.kal
    E.COM                                                                            ve@dentons.com
   Jonathan J Damen bankrupty@zbslaw.com                                           Daniel M McGee dan@mcgeez.net
   Michael W Davis mdavis@dtolaw.com,                                              Frank F McGinn ffm@bostonbusinesslaw.com
    jmartinez@dtolaw.com                                                            Alexis M McGinness amm@jmbm.com,
   Daniel Denny ddenny@milbank.com                                                  vr@jmbm.com;fc3@jmbm.com
   Joseph A Eisenberg jae@jmbm.com,                                                David W. Meadows david@davidwmeadowslaw.com
    vr@jmbm.com;bt@jmbm.com;jae@ecf.inforuptcy.com                                  Krikor J Meshefejian kjm@lnbyb.com
   John D Faucher jdf@johndfaucher.com,                                            Craig Millet cmillet@gibsondunn.com,
    FaucherECF@gmail.com                                                             pcrawford@gibsondunn.com;cmillet@gibsondunn.co
   Brian D Fittipaldi brian.fittipaldi@usdoj.gov                                    m
   Thomas G Foley , cwalker@foleybezek.com                                         Jennifer L Nelson jlnelson@reedsmith.com
   Roger Frederickson roger@fh-legal.com, kasie@fh-                                Jeffrey P Nolan jnolan@pszjlaw.com
    legal.com;leandra@fh-legal.com;shelley@fh-                                      Christopher A Nowlin cnowlin@gibsondunn.com
    legal.com;keely@fh-legal.com                                                    Reed H Olmstead reed@olmstead.law,
   John W Fricks jfricks@ogdenfricks.com                                            olmstead.ecf@gmail.com;r41602@notify.bestcase.co
   Larry W Gabriel lgabriel@bg.law, nfields@bg.law                                  m
   Jon F Gauthier jgauthier@ftblaw.com,                                            Robert B Orgel rorgel@pszjlaw.com,
    jrobinson@ftblaw.com;storres@ftblaw.com                                          rorgel@pszjlaw.com
   Thomas M Geher tmg@jmbm.com,                                                    David M Poitras dpoitras@wedgewood-inc.com,
    bt@jmbm.com;fc3@jmbm.com;tmg@ecf.inforuptcy.co                                   dpoitras@jmbm.com;dmarcus@wedgewood-
    m                                                                                inc.com;aguisinger@wedgewood-
                                                                                     inc.com;jchoi@wedgewood-inc.com
   Philip J Giles pgiles@allenbarneslaw.com,
    mvasquez@allenbarneslaw.com                                                     Hanno T Powell hpowell@powellslater.com,
                                                                                     lenrico@powellslater.com
   David Gould dgould@gglawllp.com
   Matthew Grimshaw
                                                                                    Dean G Rallis drallis@hahnlawyers.com,
                                                                                     marias@hahnlawyers.com;mpham@hahnlawyers.com
    mgrimshaw@marshackhays.com,
                                                                                     ;drallis@ecf.courtdrive.com;drallis@ecf.inforuptcy.co
    mgrimshaw@ecf.courtdrive.com;kfrederick@ecf.court
                                                                                     m
    drive.com
   Jacqueline A Gruber ecfcacb@piteduncan.com
                                                                                    Edwin J Rambuski edwin@rambuskilaw.com,
                                                                                     marissa@rambuskilaw.com
   Steven T Gubner sgubner@bg.law, ecf@bg.law
                                                                                    Edwin J Rambuski edwin@rambuskilaw.com,
   Ralph P Guenther rguenther@montereylaw.com                                       marissa@rambuskilaw.com
   Asa S Hami ahami@sulmeyerlaw.com,                                               Paul F Ready tamara@farmerandready.com
    pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptc
    y.com;cblair@sulmeyerlaw.com;ahami@ecf.inforuptc
                                                                                    John P. Reitman jreitman@landaufirm.com,
                                                                                     srichmond@landaufirm.com;vrichmond@landaufirm.c
    y.com
                                                                                     om;avedrova@landaufirm.com
   Dyke Huish huishlaw@mac.com
                                                                                    Christopher O Rivas crivas@reedsmith.com, chris-
   Thomas P Jeremiassen (TR) tjeremiassen@dsi.biz,                                  rivas-8658@ecf.pacerpro.com
    ntroszak@dsi.biz;rdizon@dsi.biz
                                                                                    Yonaton M Rosenzweig
   David A Juhnke docket@sjmslaw.com                                                yoni.rosenzweig@kattenlaw.com,
   Brian M Kandel brian@sadriandkandel.com,                                         ecf.lax.docket@kattenlaw.com;marsha.davis@kattenla
    Bkandel@taxtriallawyers.com                                                      w.com
   Jeffrey L Kandel jkandel@pszjlaw.com                                            John D Schlotter ecfmail@aclawllp.com,
   Jeffrey L Kandel jkandel@pszjlaw.com                                             mccallaecf@ecf.courtdrive.com
   Justin P Karczag justin@encorelaw.com,                                          Timothy J Silverman
    eugene@encorelaw.com;muhammed@encorelaw.com                                      tsilverman@scheerlawgroup.com
   Kelly M Kaufmann bknotice@mccarthyholthus.com,                                  Evan D Smiley esmiley@swelawfirm.com,
    kraftery@ecf.courtdrive.com                                                      gcruz@swelawfirm.com;csheets@swelawfirm.com;hd
   Talin Keshishian tkeshishian@bg.law, ecf@bg.law                                  avis@swelawfirm.com
   Lewis R Landau Lew@Landaunet.com                                                Robyn B Sokol ecf@bg.law, rsokol@bg.law
   rene Lastreto rl2@lrplaw.net,                                                   Robyn B Sokol ecf@brutzkusgubner.com,
    tara@lrplaw.net;rebecca@lrplaw.net                                               rsokol@bg.law

          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:273999.1 46346/001
       Case 9:08-bk-11457-DS                   Doc 4404 Filed 06/25/20 Entered 06/25/20 12:56:45 Desc
   Peter Susi psusi@hbsb.com,                   Main Document Page     4D
                                                                     Reilly ofWilkinson
                                                                               4        rwilkinson@scheerlawgroup.com
    susan@hbsb.com;krnimmons@hbsb.com                                               Katherine M Windler kwindler@verizon.net
   Cathy Ta cathyta@cathyta.net                                                    Jennifer C Wong bknotice@mccarthyholthus.com,
   Bill Taylor ecfnotices@4stechnologies.com                                        jwong@ecf.courtdrive.com
   United States Trustee (ND)                                                      Kelly A Woodruff kwoodruff@fbm.com
    ustpregion16.nd.ecf@usdoj.gov                                                   Kelly A Woodruff kwoodruff@fbm.com
   Darlene C Vigil cdcaecf@bdfgroup.com                                            Jonathan R Zeko jzeko@zekolaw.com,
   KRISTIN WEBB webbk@bryancave.com,                                                donna@zekolaw.com
    elaine.hellwig@bryancave.com
   Marshall C Wallace mwallace@allenmatkins.com
   Corey R Weber cweber@bg.law, ecf@bg.law
   Edward T Weber ed@eweberlegal.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:273999.1 46346/001
